Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/31/2021 has been entered.
 
Allowable Subject Matter

Claims 1-5,7,8,10-15,17,18,20-24 are allowed over the prior art of record.

The following is an examiner’s statement of reasons for allowance:
As per the independent claims, Applicant respectfully disagrees and submits that Li fails to teach, disclose or reasonably suggest at least the following new limitations of the amended claim 1 (claim 11 along the same lines): “[...] using, by the electronic device, the sets of features and the respective labels for training a Neural Network (NN) to predict during which segment of the digital audio signal the user utterance has ended, the training comprising, for a given training 

plurality of individual penalty values so as to increase their contribution to the combined penalty value”.

Indeed, since Li employs segments following the voice-ending moment and does not disclose generating individual penalty values for respective segments for combination into a combined penalty value of a training iteration, Li cannot possibly teach weighing individual penalty values of preceding segments to increase their contribution in the combined penalty value for the training iteration.  Applicant notes that so-“weighing” the individual penalty values in the combination allows reducing the amount of “false-positive” predictions during the in- use phase of the NN. Relevant excerpts from the specification as filed are reproduced below.
[154] In some embodiments of the present technology, the individual penalty values in the plurality of individual penalty values 440 may be weighted for determining the combined penalty value 460. Weighing some of the individual penalty values during the determination of the combined penalty value 460 may reduce the amount of “false-positive” predictions made by the NN 400. [155] A “false-positive” prediction is when the NN 400 determines that a given segment, which occurs before the end of a given user utterance in a given digital audio signal, has a high probability of containing the end of the given user utterance. During in-use, reducing false-positive predictions may be beneficial, since a false-positive prediction may result in the IPA processing system 108 erroneously determining that the user utterance has ended during the most recently acquired portion of the digital audio signal 160 when, in fact, the user 102 has not 
Applicant submits that Li is completely devoid of any teaching of generating individual penalty values for respective inputted segments and then being combined into a penalty value for the iteration as whole for adjusting the NN.  Hoffmeister teaches an automatic speech recognition (ASR) system that detects an endpoint of an utterance using the active hypotheses under consideration by a decoder. The ASR system calculates the amount of non-speech detected by a plurality of hypotheses and weights the non-speech duration by the probability of each hypotheses. When the aggregate weighted non-speech exceeds a threshold, an endpoint may be declared.  Applicant submits that there is also nothing in Hoffmeister that teaches, discloses or reasonably suggests generating individual penalty values for respective inputted segments and combining the generated individual penalty values into a penalty value for the iteration as whole for adjusting the NN. Therefore, it cannot correct the deficiencies of Li.  Other references, that contain general state of the art, is as follows:  Bak et al (US-20150205779-A1) teaches voice recognition alignment (para 0019); Kahn (US-20050222843-A1) teaches voice recognition with text alignment (para 0016); Reiner et al (US-20130262096-A1) teaches text alignment (para 0026) in voice recognition (155); Kahn et al (US-20020152076-A1) ) teaches voice recognition .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Opsasnick, telephone number (571)272-7623, who is available Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Richemond Dorvil, can be reached at (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Michael N Opsasnick/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        09/07/2021